103. Mr. President, in electing you President of this General Assembly our Organization could hardly have made a better choice: you represent an exceptional combination of experience and knowledge of the machinery of the United Nations with an outstanding ability for negotiation and conciliation. In you, we also greet the representative of a country with which Austria has always had close and friendly relations. In addition, Sri Lanka plays an active role in world politics manifested this year by being the host of the Fifth Conference of Heads of State or Government of Non-Aligned Countries, in which Austria had the honor to participate as a guest. The Austrian delegation wishes you great success and assures you of its wholehearted support.
104.	I should like here to express thanks to your predecessor, the Prime Minister and Foreign Minister of Luxembourg, Gaston Thorn, for the tact and great political insight with which he guided us through the often stormy days of the previous General Assembly.
105.	As Foreign Minister of Austria I am particularly pleased to express to Secretary-General Waldheim the thanks and recognition of my country for the permanent effort he has made for our Organization and the community of nations. We extend to him our warmest good wishes for continuing success in carrying out his important and challenging tasks.
106.	One of the first decisions of this General Assembly was to admit the Republic of Seychelles to membership in the United Nations. We welcome the representatives of the new Member State in our midst. Its presence is a further indication of the progressing process of decolonization of Africa and demonstrates how close our Organization has come to the goal of universality. A further contribution to that end will be the admission of those States which have already stated their desire for membership as well as their readiness to accept the obligations under the Charter. Indeed, in the interest of achieving universality, our Organization must be open to all States, regardless of then- political and social systems.
107.	An assessment of the contribution made by our Organization in the past year to the maintenance of peace and security in the world results in self-criticism as well as some measure of satisfaction. We may conclude from such an analysis that the fundamental factors in world politics have remained unchanged.
108.	In the past year the climate of world politics continued to be marked by the mutual desire of the United States and the Soviet Union to pursue their policy of detente. In Europe, efforts were intensified to realize the principles accepted by the Helsinki Conference on Security and Co-operation in Europe and to carry them into all areas of mutual relations.
109.	Continuing success for the policy of detente in Europe will depend, however, on the willingness of all to implement unconditionally the decisions of the Helsinki Conference. These decisions do not concern Governments alone but have a direct bearing on daily life and human relations. In particular they can provide contributions to the solution of humanitarian problems.
110.	The Federal Government of Austria is a firm advocate of the continuation of the policy of detente not only in Europe but throughout the world. Austria will make its own contribution to that end. In the European framework this applies in particular to the Belgrade conference scheduled for next year.
111.	While certain new positive aspects can be noted in world politics, this General Assembly meets in an international atmosphere which still carries a considerable amount of problems and uncertainties. In fact, none of the major international crises has come closer to a solution: the impasse with regard both to the Middle East crisis and to the question of Cyprus remains unchanged. There was no success in the efforts to reach agreement on new arms control and on new disarmament measures.
112.	However, in these days, signs of hope begin to appear for the solution of one of the major problems in the world, the situation in southern Africa. After the tragic incidents which began in the suburbs of Johannesburg and which dramatically underlined the seriousness of this situation, intensive diplomatic efforts were initiated a few weeks ago. These efforts have now brought a first tangible result. A conference on Rhodesia has been convened, for 21 October and we sincerely hope that these developments will bring the people of Zimbabwe closer to the goal of majority government.
113.	In Namibia any progress will depend on the inclusion of all parties, specifically SWAPO, in the negotiations. The United Nation? should continue to undertake an important role. We appeal to the Government of South Africa to begin such negotiations for a peaceful and democratic settlement as soon as possible. My country would gladly make its neutral ground available to host the constitutional conference, should the parties so wish.
114. Despite hopeful developments in Rhodesia and Namibia there can be no illusions about the fact that the most serious problem in South Africa itself is still to be overcome. As long as political and civil rights continue to be denied to the vast majority in the country, as long as the inhuman and universally condemned policy of apartheid is not put to an end, peaceful coexistence between the peoples of southern Africa is impossible.
115. The international community is now near unanimity on the principles for a just and lasting peace in the Middle East. Its indispensable elements are: the principle of respect for, and recognition of, the sovereignty, territorial integrity and political independence of all countries in the region and the right of all peoples and States to live within secure and recognized boundaries.
116.	Peace in the Middle East is also inconceivable without recognition of the legitimate rights and interests of the Palestinian people. It is for this reason that participation of the Palestinian people in the negotiating process seems essential.
117.	The Austrian people is deeply moved by the suffering of the people of Lebanon. The inability to stop civil war in Lebanon is a threat to the balance of a region whose stability is of relevance to the maintenance of world peace. I wish to express my sincere hope that by agreement among all the parties, peace and security will return to this part of the world and the independence, sovereignty and territorial integrity of Lebanon be secured.
118.	Events in the Mediterranean area have a direct bearing on the security and stability of the whole of Europe. For this reason Austria is concerned over the situation of Cyprus.
119.	For many centuries Austria has maintained close and friendly relations with the peoples of the Eastern Mediterranean. It is natural therefore that Austria has persistently sought to make her contribution to the solution of the crisis and expressed her firm support for the safeguarding of the independence, sovereignty and territorial integrity of Cyprus. At the talks in New York and in Vienna this year and last, the Secretary-General of our Organization has tried time and again, through his personal efforts, to bring the parties together and maintain the dialog between them. These efforts by Secretary-General Waldheim deserve all our support.
120.	Today the United Nations plays an important role in the maintenance of peace in the Middle East as well as on Cyprus. The peace-keeping forces operating under the United Nations flag are the most important element in this regard. However, United Nations troops can never be an adequate substitute for a political solution. May I say in this context in all frankness that the success of the peace-keeping forces depends on appropriate financing. Support for these operations should be expressed also in increased and more general contributions.
121.	Permit me to express my personal thanks to all soldiers serving under the United Nations flag in the interest cf peace wherever they may be in the world.
122.	The amount of money spent on armament is increasing year by year. Nevertheless, the United Nations, in the 30 years of its existence, could not achieve much practical success in the field of disarmament.
123.	We have always believed that the policy of detente will only have credibility if it also produces concrete results in the field of disarmament. We therefore note with some apprehension that the negotiations between the States of the North Atlantic Treaty Organization and those of the Warsaw Pact have so far not produced the expected results.
124.	The complex nature of all disarmament and arms control measures, as well as the close connexion with the question of the security of States, leave no room for overly simplistic analyses. Accordingly, Austria has always attached special significance to the question of the balanced character of the limitation and ultimate reduction of the arsenals of the great Powers and thus has stressed the need for negotiations within a small framework.
125.	But it also is the task of this Organization, as Secretary-General Waldheim stated in the introduction to his annual report on the work of the Organization, now more than ever before, to stimulate public concern over the arms race and to underline the urgent necessity for disarmament measures as well as their global character and to provide adequate momentum for further negotiations [see Al31(llAdd.l, sect. V]. We can therefore give our full support to the proposal for the convening of a special session of the General Assembly on disarmament issues, as it was decided, at the initiative of Yugoslavia, by the non-aligned Conference in Colombo.
126.	The feverish arms race is not the only threat to international security. In these past months a new wave of international terrorism has threatened the international community. Together with many other Members of this Assembly we concur in the view that our Organization should devote itself with greater intensity to the task of combating international terrorism. Apart from the attempt to grapple with this intricate and emotion-laden phenomenon as a whole, we must deal, as a matter of special urgency, with the most abominable manifestations of terrorism. The taking of hostages is indisputably one of the most horrifying crimes of our times. Austria will support unreservedly any initiative that helps to combat this international crime. Nevertheless, the United Nations should not overlook the problem of terrorism as a whole.
127.	I think this is the place to affirm Austria's profound attachment to the principle of the universal application of the human rights and fundamental freedoms embodied in the Charter of the United Nations and in the Universal Declaration of Human Rights.
128.	A just and stable world can exist only if the dignity and worth of each individual are respected, and if social conditions are established which foster the greatest possible development of all mankind. But respect for human rights cannot be the distant goal of a better world in the future. We should not throw it overboard on the voyage to such a world for the sake of short-term fictitious glint. Morality and justice dictate that violations of human rights, wherever they occur, must be the subject of our concern and earnest efforts to eliminate them.
129.	It was therefore with special satisfaction that Austria learned that a further step forward has been taken towards the world-wide application of human rights through the entry into, force of the International Covenant on Civil and Political Rights and its Optional Protocol and of the International Covenant on Economic, Social and Cultural Rights. We welcome in particular the Human Rights Committee recently set up under the International Covenant on Civil and Political Rights. Austria will give the Committee its full support in the performance of the noble tasks assigned to it.
130.	We should not omit to draw the Committee's attention to the valuable preparatory work done in this respect in the Committee on the Elimination of Racial Discrimination. Austria hopes to ratify shortly both Covenants, which guarantee for the first time human rights in a universal legally binding instrument.
131.	Despite all the hopes that these recent developments inspire in us, we should like to point out that it would be a mistake to regard as superseded the pragmatic measures taken in the United Nations with a view to promoting human rights and fundamental freedoms. Until adherence to the two Covenants is universal we must remain alive to the need for the earlier procedures to be retained. Austria is willing to play its part, be it by admitting and supporting refugees or by actively collaborating in the several United Nations bodies concerned with human rights.
132.	From among the topics that warrant our special attention we must single out here racism and its most loathsome manifestation, apartheid. An exceptional contribution to their elimination is made by the Committee on the Elimination of Racial Discrimination, for it is striving, in an ongoing dialog with Member States, to reduce every form of racial discrimination. My Government is particularly gratified that this Committee has accepted its invitation to hold its next session in Vienna.
133.	Let us here give voice to the hope that the Decade for Action to Combat Racism and Racial Discrimination, without being disturbed by any extraneous elements that might impede its success, will be able to reach its original goal. In this connexion I would like to express the wish that the Decade would also eliminate the roots of racial discrimination, which are to be found in the hearts of men. Special attention therefore should be given to education towards tolerance and towards the respect of the rights and interests of others. I may refer to article 7 of the International Convention on the Elimination of All Forms of Racial Discrimination [resolution 2106 (XX), annex] which provides for such education. I hope that the United Nations Educational, Scientific and Cultural Organization, whose' General Conference will begin in a few days in Nairobi, will also consider this question which is of the utmost importance for the further development of man-kind.
134.	Austria supports all efforts to establish a convention on the protection of minorities, complementing the Convention on the Elimination of Racial Discrimination which would safeguard the existence of ethnic groups. Accordingly, Austria supports the proposal put forward by the Vice-President of the Federal Executive Council and
Federal Secretary for Foreign Affairs of Yugoslavia, Milos Minic, before this Assembly [7th meeting].
135.	Torture, one of the most barbarous violations of human rights, is still, despite all our endeavors, a world-wide phenomenon. The efforts to combat torture must therefore be continued and intensified.
136.	The growing importance of the relationship between North and South is increasingly confronting the United Nations. The solution to these problems has become a major issue of international politics. In this context, a central role in the reordering of world economic relations is incumbent upon the United Nations. The Austrian Government has pledged to support every endeavor that leads to the building of a more just and stable international economic order.
137.	In the present critical stage of the dialog between developing and industrialized countries Austria strongly hopes that the spirit of mutual understanding, conciliation and co-operation, which manifested itself so clearly at the seventh special session of the General Assembly and which was continued at the fourth session of UNCTAD, will remain a decisive factor in our future negotiations on a new international economic order.
138.	Today we are at a transitional stage in our endeavor to build a more just international economic system. On the one hand it is necessary to bring the recommendations and decisions adopted in recent years closer to realization; on the other hand we are called upon to devote ourselves with particular attention to the preparation of an even closer and more effective, but also more comprehensive and far-reaching, international co-operation for the forthcoming United Nations Third Development Decade.
139.	The proper performance of these tasks in the spirit of the forthcoming third Development Decade will require not only an enhanced will for common action but also new forms of international economic co-operation. In this connexion I should like to draw particular attention to the proposal of the Austrian Federal Chancellor, Mr. Kreisky, concerning an accelerated development of the infrastructure of the countries of the third world. We will go into these considerations in greater detail in the appropriate Main Committee of the Assembly.
140.	Since the beginning of the Third United Nations Conference on the Law of the Sea in 1973 the Austrian delegation has consistently advocated that the future convention should embody principles of international co-operation, with recognition of the rights of all States to a share in the exploitation of the wealth of the seas. Austria is convinced that a new law of the sea can contribute substantially to the elimination of the economic gulf separating developing and developed countries, which, we regret to say, is growing steadily wider; and that the least developed countries should receive special consideration in this process.
141.	It is therefore a source of great concern to us that the Conference on the Law of the Sea still has far to go before it turns the above-mentioned principles into realities and creates a just order for the world's oceans. After five 
sessions we regret to have to note that the Conference has still not found a compromise formula for the rights and duties of coastal States on one hand, and of the geographically disadvantaged and land-locked countries on the other. It now appears vitally important that when we resume our efforts we should avoid a proliferation of unilateral measures that might cut back the ground for a global convention or lead to the emergence of a treatyless situation on the seas.
142.	Permit me, once again, to touch upon the agreement reached by Austria and Italy six years ago, which is concerned with increasing the autonomy of the South Tyrol and lays down a time-table for that process. With regard to this issue, on which the General Assembly adopted resolutions 1497 (XV) and 1661 (XVI) I am happy to report that it has proved possible to make further progress, including progress in important areas. However, a number of measures have still to be put into effect. Austria welcomes the statement made recently by the Prime Minister of Italy, Mr. Giulio Andreotti, in this regard.
143.	We expect that the efforts made with respect to this issue, which is being handled on both sides in a spirit of good-neighborly co-operation, will soon produce further results.
144.	In concluding, I would like to draw the attention of the General Assembly to another matter which is of importance to my country. I am referring to the optimal use of the Donaupark centre which is being built in Vienna for the United Nations and made available to the Organization rent-free. Its cost of approximately $US 700 million will be borne by Austria. Work is proceeding as scheduled. It is expected that the entire complex (including office accommodations, an international conference centre and public facilities) will be completed in 1978.
145.	It is obvious that the time has come for a definite decision by the United Nations concerning the optimal use of the premises available in addition to those reserved for the headquarters of the International Atomic Energy Agency and UNIDO. The General Assembly will have before it proposals wMch are being prepared by the Secretary-General in accordance with the request of the General Assembly at its thirtieth session. In the long term the optimal use Of these facilities should produce remark-able financial and organizational benefits for the United Nations. I should like to express our hope that the General Assembly at its thirty-first session will take concrete decisions ensuring both a short-term and a long-term solution of this question.
146.	Austria, traditional host of many international conferences, has moreover decided to construct, by 1982. a conference centre near the Donaupark complex. With regard to size and functional capacity it will meet all the requirements of world conferences and will, in addition, be available to the international organizations located in Vienna for their conferences.

147.	At the end of my speech I should like to recall that it is now just 20 years ago that Austria first addressed the General Assembly as a full Member of the Organization.
Ever since that statement which was delivered by the late Austrian statesman Leopold Figl, then Minister for Foreign Affairs, my Government has every year presented its views on international affairs and outlined its policy before this august body.
148.	I mention this because I wish to convey our feelings of gratitude and pride for having been able to join this Organization 20 years ago and for having been able to participate in its work and to strive for making it an even better instrument for the advancement of mankind. We have tried to do so with consistent resolve and we pledge the unflagging continuation of this policy.
